Citation Nr: 1211320	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-41 851	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 29, 2009, for degenerative joint disease of the left shoulder. 

2.  Entitlement to a rating in excess of 20 percent on and after June 29, 2009, for degenerative joint disease of the left shoulder.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to June 1994, and from December 2003 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2005, the RO received a claim of entitlement to VA compensation for disability due to hemorrhoids.  The RO has not adjudicated that claim and the claims file contains no evidence that the claim was withdrawn.  Hence, the claim remains pending.  Accordingly, the issue of entitlement to service connection for hemorrhoids is referred to the RO for appropriate action.  


FINDING OF FACT

On June 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of a rating in excess of 10 percent prior to June 29, 2009, and of a rating in excess of 20 percent on and after June 29, 2009, for degenerative joint disease of the left shoulder was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for a rating in excess of 10 percent prior to June 29, 2009, and of a rating in excess of 20 percent on and after June 29, 2009, for degenerative joint disease of the left shoulder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204, 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By a January 2008 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the left shoulder.  In February 2008, the Veteran filed a notice of disagreement with this decision.  The Veteran perfected his appeal in September 2009.  In a rating decision dated in September 2010, a rating of 20 percent was assigned for the Veteran's service-connected degenerative joint disease of the left shoulder, effective June 29, 2009.  In a March 2011 written statement, the Veteran stated that he was satisfied with the percentage assigned for his disability and requested that his appeal be withdrawn.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


